STONE, Circuit Judge
(dissenting), The plaintiffs in error claim in their return that the judgments were void for fraud, because the residents and citizens of Missouri, who they claim were and are the real owners of the bonds, caused the plaintiffs in these various judgments to represent themselves falsely aiid fraudulently as the owners of the bonds, in order to give a colorable diversity of citizenship of parties, and thus lodge jurisdiction in the court; that these acts were intended to be and constituted frauds upon the court; that the falsity of these representations was unknown to the county, and was fraudulently concealed from it until after this alternative writ of mandamus was issued.
In my judgment this presents a question of fact going to the vital- . ity of the judgments, which should have been determined in the trial court.' It is true that under many circumstances the only orderly way to challenge judgments for such causes as here involved would be through an equitable proceeding. In this case, however, is the allegation made by the county as a statement of fact that it bad no information of the fraud until after the. issue of the writ in the present proceeding. This, in my judgment, creates a situation necessitating, and therefore authorizing, Ihe presentation of the above defense in the mandamus proceeding.